[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Memorandum of Decision and Order Regarding ex parte Order ofTemporary Custody
1. On June 5, 1997, the Court granted the Department of Children and Families application for an ex parte Order of Temporary Custody for the above-named child.
2. On June 11, 1997, the respondent-parents appeared and were represented by counsel and entered denials to the allegations contained in the application for the ex parte Order of Temporary Custody.
3. On June 17, 1997, testimony regarding the Order of Temporary Custody commenced and testimony continued on various dates thereafter.
4. On July 24, 1997, testimony of witnesses concluded.
5. On October 1, 1997, with the agreement of all parties the Court reopened the hearing and heard testimony from the doctor who conducted psychological evaluations on the respondent-parents. Said evaluations were conducted by agreement of all of the parties.
6. Having reviewed the testimony, as well as the psychological evaluations of the respondent-parents.
The Court hereby makes the following findings:
 A. Melquan H. sustained a serious physical injury to wit: a fractured right femur. Said injury occurred on or about May 29, 1997.
 B. Said injury to date, is inconsistent with the respondent-parents explanation as to how said injury occurred.
CT Page 10891
 C. Said child was removed from the respondent-parties custody by way of an ex parte Order of Temporary Custody, dated June 5, 1997.
 D. That said child is no longer in immediate physical danger from his surroundings at the respondent-parents residence and that continuing removal from the residence is not necessary to insure the minor child's safety.
Order
It is hereby Ordered that effective Tuesday, November 4, 1997, the Order of Temporary Custody is vacated, and the minor child is to be returned to the custody of the respondent-parents pending further proceedings in this Court.
It is additionally ordered that the respondent-parents continue to participate in the Parent Enrichment Program; to co-operate with Ms. Zorma Tony at Bridgeport Counseling; and to co-operate Intensive Family Preservation or other agency directed by the Department of Children and Families until further order of the Court.
The Court
By Arnold, J. 10/31/97